EXHIBIT 10.2(b)

ALTERNATIVE INVESTMENT

SELLING AGENT AGREEMENT

This Alternative Investment Selling Agent Agreement (“Agreement”) is dated as of
November 12, 2013, by and among each of the limited partnerships listed on
Schedule 1 hereto (each, a “Partnership,” and together, the “Partnerships”),
Ceres Managed Futures LLC, a Delaware limited liability company (the “General
Partner”), and Morgan Stanley Smith Barney LLC, a Delaware limited liability
company, currently doing business as Morgan Stanley Wealth Management (“MSSB”).
This Agreement supersedes all prior agreements between each Partnership, MSSB
and the General Partner.

WHEREAS, the offering and sale of units of limited partnership interest or other
interests in the Partnerships (“Interests” or “Units”) in accordance with the
terms of each Partnership’s private placement offering memorandum and disclosure
document, including any supplements thereto approved by the applicable
Partnership (each, a “Memorandum”), each Partnership’s subscription/exchange
agreements (the “Subscription Agreements”) and certain other investor materials
or supplements approved for use or prepared by each Partnership, including
without limitation the summary information contained in certain related
marketing materials, all as amended from time to time (collectively, the
“Offering Documents”), and each Partnership’s organizational documents (as
amended or supplemented from time to time, “Organizational Documents”)
(collectively, “Offering Materials”) is exempt from the registration
requirements of the Securities Act of 1933, as amended (“Securities Act”),
pursuant to Section 4(a)(2) and Rule 506 of Regulation D promulgated thereunder;

WHEREAS, the Partnerships desire to retain MSSB as a selling agent; and

WHEREAS, MSSB desires to be so retained and to assist, as selling agent, in the
offer and sale of the Interests.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
hereinafter contained and other good and valuable consideration the value of
which is hereby acknowledged, the parties hereto hereby agree as follows:

1. Appointment of MSSB.

(a) MSSB is hereby appointed as a non-exclusive selling agent of the
Partnerships during the term of this Agreement for the purpose of finding
eligible investors for Interests through offerings that are exempt from
registration under the Securities Act, pursuant to Section 4(a)(2) thereof and
Rule 506 of Regulation D promulgated thereunder.

(b) Units are being offered on a continuous basis as of the first day of each
month at the final Net Asset Value per Unit (as defined in each Partnership’s
Limited Partnership Agreement) as of the last day of the immediately preceding
month. The General Partner in its sole discretion may terminate at any time the
continuous offering period of one or more of the Partnerships and may at any
time in its sole discretion, terminate, discontinue or resume the continuous
offering of any class of Units in any of the Partnerships.

 



--------------------------------------------------------------------------------

(c) Subject to the right of the General Partner to reject any subscription in
whole or in part at any time prior to acceptance, the General Partner shall
accept subscriptions for Units properly made and shall cause proper entries to
be made in the books and records of the relevant Partnership. No certificate
evidencing Interests shall be issued to any limited partner, although limited
partners shall receive confirmations of purchase from the General Partner in its
customary form. Payment for the Interests shall be made as described in the
Offering Documents at such time on such date as may be agreed to by the General
Partner. Payment shall be made against issuance of the Interests in the name of
the limited partners.

(d) Subject to the performance by the Partnerships and the General Partner of
their respective obligations hereunder, MSSB hereby accepts such appointment and
agrees on the terms and conditions set forth herein to find eligible investors
for Interests during the term hereof and to use reasonable efforts to assist the
Partnerships and the General Partner in communicating with limited partners with
respect to consent solicitations and limited partner votes and other items
requiring actions of the limited partners with respect to the applicable
Partnership, at the reasonable request of the General Partner. MSSB shall have
no obligation to offer or sell any Interests.

(e) MSSB may, without notice to the Partnership or the General Partner, assign
or delegate its rights and obligations to its affiliates, or otherwise retain
affiliates to act as sub-selling agents, in connection with the solicitation of
investors and otherwise to assist MSSB in performing its obligations under this
Agreement to the extent MSSB deems appropriate, subject to compliance with
applicable laws, rules or regulations; provided however, that each such
sub-selling agent shall execute a sub-agent agreement substantially in the form
of this Agreement. MSSB may compensate any such sub-selling agent by paying the
sub-selling agent from MSSB’s own funds.

2. Offering and Sale of Interests.

(a) MSSB shall deliver to each person to whom MSSB makes an offer of an
Interest, the Offering Documents, as amended as of such time.

(b) MSSB shall not make any offer of Interests on the basis of any
communications or documents relating to any of the Partnerships or the
Interests, except the Offering Materials, any other documents supplied or
prepared by the General Partner on behalf of the Partnerships and delivered to
MSSB by the General Partner for use in making an offer of Interests, or any
other materials expressly approved for such use by the General Partner in
writing (which shall include electronic mail). Subject to Section 9, the
Partnerships and the General Partner shall provide MSSB copies of any Offering
Documents a commercially reasonable time prior to providing such Offering
Documents to any limited partner for MSSB’s review and approval, which shall not
be unreasonably withheld.

 

- 2 -



--------------------------------------------------------------------------------

(c) Without the prior written consent of the General Partner, MSSB shall not use
any form of “general solicitation” or “general advertising” (within the meaning
of Rule 502 of Regulation D under the Securities Act prior to the effective date
of the final rules implementing Section 201(a) of the Jumpstart Our Business
Startups Act) in making offers of Interests, including any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or any seminar or meeting
whose attendees have been invited by any general solicitation or advertising.

(d) MSSB shall, in accordance with requirements of Regulation D under the
Securities Act, reasonably believe immediately prior to making any offer or sale
of Interests that any prospective investor solicited by MSSB is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act, and meets such other eligibility criteria as are set forth in
the Offering Documents. The Partnerships shall be responsible for the timely
filing with the U.S. Securities and Exchange Commission (“SEC”) of any notices
required by Rule 503 of Regulation D under the Securities Act. MSSB shall only
solicit prospective investors in any jurisdiction in compliance with the
marketing rules and private placement rules of such jurisdiction.

(e) MSSB represents and warrants that it has policies and procedures reasonably
designed to comply with applicable anti-money laundering and anti-terrorist
financing laws, rules and regulations. Additionally, MSSB represents and
warrants that it has policies and procedures reasonably designed to ensure that
it does not accept or maintain investments in the Partnerships, directly or
indirectly, from a person, government, organization or entity (a) who is or
becomes the subject of a sanctions program administered by the U.S. Office of
Foreign Assets Control (“OFAC”), is included in any executive order or is on the
list of Specially Designated Nationals and Blocked Persons maintained by OFAC,
or (b) whose name appears on such other lists of prohibited persons and entities
as may be mandated by applicable local law or regulation.

(f) MSSB represents to the Partnerships as of the date hereof that MSSB is
subject to the anti-money laundering regime of the United States and maintains
anti-money laundering policies and procedures in compliance with applicable
anti-money laundering legislation and regulations, as amended from time to time
(the “Anti-Money Laundering Regime”).

(g) MSSB shall be responsible for ensuring that any activities taken in
connection with the sale of Interests in any jurisdiction outside of the United
States shall be conducted in compliance with the private placement or other
applicable offering rules of such jurisdiction; provided, however, that, the
Partnerships and the General Partner agree to coordinate with MSSB in respect of
determining the number of offers made to prospective investors in any particular
jurisdiction and such other relevant information in respect of offerings of
Interests made by any party other than MSSB, which would reasonably be deemed to
affect MSSB’s compliance with applicable offering rules. MSSB shall make no
offer or sale of any Interest in any foreign jurisdiction, or to any prospective
investor located in any foreign jurisdiction, where there is a prohibition on
the sale of securities such as the Interests.

 

- 3 -



--------------------------------------------------------------------------------

(h) The General Partner shall be responsible for any applicable registration or
qualification of the Interests under all applicable laws, rules or regulations
of the United States and the states therein. The General Partner on behalf of
the Partnerships acknowledges that MSSB intends to offer the Interests in each
state within the United States. The General Partner, at the applicable
Partnership’s expense, shall use reasonable efforts to register or qualify the
Interests, if required, in each jurisdiction within the United States that the
Interests are offered by MSSB or to make any filings required by applicable law
in each jurisdiction within the United States in which the Interests are sold by
MSSB. If the Interests may not be offered in any particular jurisdiction in the
United States, the applicable Partnership and the General Partner shall promptly
notify MSSB.

(i) The Partnerships shall provide a reasonable quantity of copies of the
Offering Materials and such other documents as MSSB is required to provide to
prospective investors under this Agreement. If any Offering Materials are
amended or supplemented, the General Partner shall promptly notify MSSB, and
provide copies of such amendments or supplements in accordance with the
preceding sentence.

(j) All subscriptions for Interests submitted by or through MSSB shall be
subject to the General Partner’s approval, in its sole discretion. The General
Partner and MSSB agree that the General Partner has the ultimate responsibility
to determine whether a prospective investor meets all applicable private
placement accreditation, minimum investment, and other regulatory requirements
necessary to invest in a Partnership, provided, however, it is acknowledged by
MSSB that the General Partner shall reasonably rely upon due diligence conducted
by MSSB on each prospective investor.

3. Fees and Expenses.

(a) Each Partnership shall pay to Morgan Stanley & Co. LLC (“MS & Co.”) a
brokerage commission as described in the Memorandum. Each Partnership and the
General Partner acknowledge that during the term of the applicable Partnership a
portion of such brokerage commissions will be paid to MSSB (or an additional
selling agent) by MS & Co. and MSSB will use a portion of the brokerage
commissions to pay its financial advisors who place Units and who are registered
with the Commodity Futures Trading Commission (the “CFTC”) as associated persons
or exempted from such registration.

(b) MSSB may, with the prior written consent of the General Partner and the
applicable Partnership, allocate all or a portion of its fees to an affiliate
that is registered with the CFTC as a futures commission merchant and may, with
the prior written consent of the General Partner and the applicable Partnership,
allocate all or a portion of its fees to a non-affiliate that is registered with
the CFTC as a futures commission merchant. MSSB agrees that neither the
Partnerships nor the General Partner shall have any additional responsibility or
liability to MSSB or any other party for complying with the written instructions
provided by MSSB relating to this Section 3(b) beyond making payments in
accordance with such written instructions.

 

- 4 -



--------------------------------------------------------------------------------

(c) The Partnerships and MSSB shall each bear their own expenses in connection
with the solicitation of prospective investors, including expenses of preparing,
reproducing, mailing and/or delivering offering and sales materials.

4. Representations, Warranties and Agreements of the Partnership and the General
Partner. Each Partnership and the General Partner (for purposes of this
Section 4 only, each a “Party”) severally, and not jointly, represent and
warrant to MSSB and agree with MSSB as follows:

(a) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation or organization, and it has full power and
authority under applicable laws, rules or regulations to conduct its business as
contemplated by the Offering Materials.

(b) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action of each Party, and upon the execution and
delivery hereof, this Agreement shall constitute a valid, binding and
enforceable obligation of such Party.

(c) The execution, delivery and performance of this Agreement, the incurrence of
the obligations set forth herein and the consummation of the transactions
contemplated herein and in the Offering Materials, including the issuance and
sale of the Interests, shall not constitute a breach of or default under any
agreement or instrument by which such Party is bound, or to which any of its
assets is subject, or any order, rule or regulation applicable to it of any
court or any governmental body or administrative agency having jurisdiction over
it.

(d) There is not pending or, to the best knowledge of such Party, threatened any
action, suit or proceeding before or by any court or other governmental body to
which such Party is a party, or to which any of its assets is subject, which
might reasonably be expected to result in any material adverse change in the
condition, financial or otherwise, business or prospects of such Party. Such
Party has not received any notice of an investigation regarding non-compliance
by such Party with applicable laws, rules or regulations.

(e) The Offering Materials, as of the date hereof and at any subsequent time
during the term of this Agreement, do not and shall not contain any untrue
statement of a material fact, or omit to state any material fact required to be
stated therein or necessary in order to make the statements contained therein,
in light of the circumstances under which they are made, not misleading. If any
statement were to become untrue or if an omission of a material fact is
discovered, the General Partner shall promptly supplement the Offering Materials
to remove such untrue statement or to disclose such material fact.

(f) At all times during which MSSB client(s) own(s) an Interest, the General
Partner shall, as soon as commercially practical, notify and update in writing
such MSSB client(s) of any material changes or developments relating to the
applicable Partnership or their Interests.

 

- 5 -



--------------------------------------------------------------------------------

(g) The Interests have been duly authorized for issuance and sale, and, when
issued and subscribed for in the amounts and for the consideration described in
the Offering Materials, shall be entitled to the rights and subject to the
restrictions and conditions contained in the Organizational Documents; no
limited partner shall be personally liable for the debts of and claims against
the Partnership in which it is invested by the mere reason of being a limited
partner; and all necessary action required to be taken for authorization, issue
and sale of the Interests has been validly and sufficiently taken.

(h) It is not necessary in connection with the offer, sale and delivery of the
Interests in the manner contemplated by this Agreement to register the Interests
under the Securities Act or, to the best knowledge of such Party, the laws of
any other jurisdiction where it is being offered. Each Party shall conduct
itself, and ensure that its agents conduct themselves, in a manner consistent
with the exemption from registration under Section 4(a)(2) of the Securities Act
and the rules and regulations promulgated thereunder and, without limitation,
shall not use, or permit any other person to use, any form of prohibited
solicitation or advertising in making offers of Interests.

(i) The General Partner will promptly notify MSSB in the event that a
Partnership is no longer able to rely on the private placement exemption under
Rule 506(d).

(j) Each Party acknowledges that in performing the services contemplated hereby,
MSSB shall be entitled to rely upon and assume, without independent
verification, the accuracy and completeness of all information that is available
from public sources and all information that has been provided to it by, or on
behalf of, the Partnerships or the General Partner, and that MSSB has no
obligation to verify the accuracy or completeness of any such information and
shall have no liability to the Partnerships, the General Partner or any third
party for any information contained in the Offering Materials.

(k) The representations and warranties set forth in this Agreement are
continuing during the term of this Agreement and each Party agrees to notify
MSSB promptly in writing if at any time during the term of this Agreement, any
such representation or warranty becomes materially inaccurate or untrue and of
the facts related thereto.

(l) Each Party acknowledges that MSSB enters into this Agreement in reliance on
the representations, warranties and agreements of the Partnerships and the
General Partner contained herein.

5. Representations, Warranties and Agreements of MSSB. MSSB represents and
warrants to and agrees with, the Partnerships and the General Partner as
follows:

(a) MSSB is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and MSSB has full power and authority
under applicable laws, rules or regulations to engage in the activities
contemplated under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(b) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action of MSSB, and upon the execution and delivery
hereof, this Agreement shall constitute a valid, binding and enforceable
obligation of MSSB.

(c) The execution, delivery and performance of this Agreement, the incurrence of
the obligations set forth herein and the consummation of the transactions
contemplated herein shall not constitute a breach of or default under any
agreement or instrument by which MSSB is bound, or to which any of its assets is
subject, or any order, rule or regulation applicable to it or of any court or
any governmental body or administrative agency having jurisdiction over it.

(d) MSSB (or any designee to which it delegates its right and obligations
hereunder pursuant to Section 1(e)) has and shall maintain all licenses and
registrations necessary under applicable federal and state laws, rules and
regulations, including the rules and regulation of any self-regulatory
organization with competent jurisdiction, to provide the services required to be
provided by MSSB (or such designee) hereunder. To the reasonable knowledge of
MSSB, MSSB has not solicited and shall not solicit any offer to buy or offer to
sell Interests in any manner that would be inconsistent with applicable laws and
regulations, or in any manner that would be inconsistent with the solicitation
and advertising limitations of Regulation D under the Securities Act or any
state securities laws. MSSB shall conduct itself and take reasonable measures to
ensure that its respective agents conduct themselves, in a manner consistent
with (i) the exemption from registration under Section 4(a)(2) of the Securities
Act and the rules and regulations promulgated thereunder, including, without
limitation the requirements of Regulation D under the Securities Act, and
(ii) any applicable state law exemptions from registration.

(e) MSSB shall furnish to each prospective investor it solicits the most current
copy of the applicable Partnership’s Memorandum provided to it by the General
Partner prior to that person’s admission as a limited partner.

(f) MSSB shall furnish to the Partnerships a description of all material pending
and prior litigation and regulatory actions involving MSSB and its subsidiaries,
required to be disclosed in the Memorandums during the term of this Agreement.

(g) MSSB has and maintains policies, procedures, and internal controls that are
reasonably designed to ensure that no Covered Person identified in Appendix A
subject to disqualification is permitted to participate in any of a
Partnership’s offerings pursuant to Rule 506 of Regulation D under the
Securities Act (“Rule 506”). MSSB represents that it has exercised reasonable
care, in accordance with section (e) of Rule 506 in making a factual inquiry
into whether any Covered Person is the subject of any of the acts enumerated in
Rule 506(d)(1)(i) through (viii) or that would cause a Partnership to be unable
to rely upon Rule 506 (each a “Disqualifying Event”). MSSB agrees that

 

- 7 -



--------------------------------------------------------------------------------

each Partnership may disclose any Disqualifying Event involving a Covered Person
that occurred prior to September 23, 2013, in accordance with the method of
disclosure under Rule 506(e).

(h) The representations and warranties set forth in this Agreement are
continuing during the term of this Agreement and MSSB agrees to notify each of
the Partnerships and the General Partner promptly in writing if at any time
during the term of this Agreement, any such representation or warranty becomes
materially inaccurate or untrue and of the facts related thereto.

(i) MSSB acknowledges that each of the Partnerships and the General Partner
enter into this Agreement in reliance on the representations, warranties and
agreements of MSSB contained herein.

6. Covenants of MSSB.

(a) MSSB will promptly notify the Partnerships and the General Partner if it
becomes aware of any Covered Person who is or becomes the subject of a
Disqualifying Event.

(b) MSSB shall, to the extent practicable and reasonable, make available
personnel to the General Partner to respond to reasonable queries about its
processes directly related to identifying Covered Persons and Disqualifying
Events under Rule 506(d) and confirm that the representations made in
Section 5(g) are accurate and complete.

7. Indemnification.

(a) Each Partnership shall indemnify, hold harmless, and defend MSSB, each
person who controls MSSB within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Securities Exchange Act of 1934, and their respective
officers, directors, partners, members, shareholders, employees and agents from
and against any losses, claims, damages or liabilities (or actions in respect
thereof) (“Covered Claims”) arising out of or relating to (i) the offer or sale
of the Interests or the management or affairs of the applicable Partnership;
(ii) any untrue statement or alleged untrue statement of material fact or any
omission of a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading in any
Offering Materials or in any advertising or promotional material approved,
published or provided to MSSB by or on behalf of the applicable Partnership or
the General Partner or accurately derived from information approved, published
or provided to MSSB by or on behalf of the applicable Partnership (iii) any
violation of any law, rule or regulation relating to the registration or
qualification of Interests or the applicable Partnership, (iv) any breach by the
applicable Partnership or the General Partner of any representation, warranty or
agreement contained in this Agreement, (v) any violation of any law, rule or
regulation relating to the operation of the applicable Partnership or (vi) any
willful misconduct or gross negligence by the applicable Partnership or the
General Partner or their respective affiliates in the performance of, or

 

- 8 -



--------------------------------------------------------------------------------

failure to perform, its obligations under this Agreement, except to the extent
that any such Covered Claim is caused by breach of this Agreement by MSSB or its
affiliates, directors, members, employees, agents and affiliates or the willful
misconduct or gross negligence of any of the foregoing in the performance of, or
failure to perform, their obligations under this Agreement.

(b) MSSB shall indemnify, hold harmless, and defend each of the Partnerships and
the General Partner, each person who controls any of the foregoing within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Securities
Exchange Act of 1934, and their officers, directors, partners, members,
shareholders, employees, and agents from and against any Covered Claims arising
out of or relating to (i) any breach by MSSB of any representation, warranty or
agreement contained in this Agreement, (ii) failure of MSSB to comply with
marketing rules or private placement rules in any jurisdiction, (iii) any untrue
statement, or alleged untrue statement of a material fact, made by MSSB in
connection with MSSB’s placement of the Interests that is not in reliance on or
in conformity with the Offering Materials, or (iv) willful misconduct or gross
negligence by MSSB in the performance of, or failure to perform, its obligations
under this Agreement, except in each case to the extent that any Covered Claim
is caused by breach of this Agreement by any of the Partnerships or the General
Partner or their officers, directors, partners, members, shareholders,
employees, agents and affiliates or the willful misconduct or gross negligence
of any of the foregoing in the performance of, or failure to perform, their
obligations under this Agreement.

(c) Promptly after receipt of notice of any claim or complaint or the
commencement of any action or proceeding with respect to which an indemnified
party is entitled to seek indemnification hereunder, the indemnified party shall
notify the indemnifying party in writing of such claim or complaint or the
commencement of such action or proceeding. The indemnifying party shall be
entitled to participate at its own expense in the defense or, if it so elects
within a reasonable time after receipt of such notice, to assume the defense of
any suit so brought, which defense shall be conducted by counsel chosen by it
and satisfactory to the indemnified party or parties. In the event that the
indemnifying party elects to assume the defense of any such suit and retain such
counsel, the indemnified party or parties shall bear the fees and expenses of
any additional counsel thereafter retained by it or them.

(d) If the foregoing indemnification is for any reason unavailable to an
indemnified party (other than by reason of the terms thereof), the indemnifying
party shall contribute to the Covered Claims that are paid or payable by the
indemnified party in such proportion as is appropriate to reflect the relative
economic interests of the indemnifying party, on the one hand, and the
indemnified party, on the other hand, in the transactions contemplated by this
Agreement (whether or not consummated) and any other relevant equitable
considerations. For purposes of this paragraph, the relative interests of the
applicable Partnership and the General Partner, on the one hand, and MSSB, on
the other hand, in the transactions contemplated by this Agreement, shall be
deemed to be in the same proportion as (i) the total proceeds received or
contemplated to be received by the applicable Partnership and the General
Partner in the transactions contemplated by this Agreement (whether or not any
such transaction is consummated)

 

- 9 -



--------------------------------------------------------------------------------

bears to (ii) the fees paid or to be paid to MSSB under the Agreement; provided
however, that to the extent permitted by applicable law, in no event shall the
applicable Partnership and the General Partner contribute less than the amount
necessary to ensure that all indemnified parties, in the aggregate, are not
liable in excess of the amount of fees actually received by MSSB pursuant to
this Agreement.

(e) The foregoing indemnity shall be in addition to any liabilities that the
parties may otherwise have incurred hereunder.

8. Confidentiality.

(a) Each party acknowledges that, in performing its obligations under this
Agreement, it may have access to confidential and proprietary information of the
other party (“Confidential Information”). The parties agree that information
concerning any potential investor introduced by MSSB to the Partnerships or the
General Partner is the Confidential Information of MSSB. By way of illustration
but not of limitation, “Confidential Information” includes any “nonpublic
personal information” (as defined in SEC Regulation S-P or FTC Regulation 313)
regarding prospective investors and limited partners or members, trade secrets,
data, know-how, accounting data, statistical data, financial data or
projections, forecasts, business practices or policies, research projects,
reports, development and marketing plans, strategies, or other business
information that is not generally known or available to the public. The term
“Confidential Information” does not include information that: (i) is or becomes
generally available to the public other than as a result of an improper
disclosure by the disclosing party; (ii) was rightfully available to a party on
a non-confidential basis before its disclosure by the other party; (iii) was
independently developed by the receiving party or (iv) becomes available to a
party on a non-confidential basis from a source other than the other party,
provided that such source is not prohibited from transmitting the information by
a contractual, legal, or fiduciary obligation.

(b) Except to the extent necessary to perform its obligations under this
Agreement, no party may disclose or use any of the other parties’ Confidential
Information. Each party shall maintain the confidentiality of the other parties’
Confidential Information in its possession or control. For the avoidance of
doubt, no party may provide information concerning the Partnerships or
prospective investors to any third party knowing that such third party may use
such information in any form of publication, whether publicly or privately
distributed, without the express prior written approval of the other parties.
Each party shall limit the disclosure of the other parties’ Confidential
Information to those of its employees and agents with a need to know such
Confidential Information for purposes of this Agreement. Each party shall use
reasonable care to prevent its employees and agents from violating the foregoing
restrictions. Notwithstanding the above, Confidential Information may be
disclosed to the extent required by law or by an order or decree of any court or
other governmental authority or a request is made by a governmental authority,
regulatory agency or self-regulatory agency; provided, however, that each party
shall, to the extent practicable, if legally compelled to disclose such
information: (i) provide the applicable party with prompt written notice of that
fact so that the other party may attempt to obtain a

 

- 10 -



--------------------------------------------------------------------------------

protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 8; (ii) disclose only that portion of the information
that a party’s legal counsel advises is legally required; and (iii) endeavor to
obtain assurance that confidential treatment shall be accorded the information
so disclosed. Notwithstanding the foregoing, limited partners shall also be
governed by the privacy policy included in the Offering Materials.

(c) On written request or on the expiration or termination of this Agreement,
each party shall return to the other parties or destroy all Confidential
Information in its possession or control, provided that each party may retain a
single archival copy of any document or information that such party is obligated
to maintain pursuant to record keeping requirements to which it is subject under
applicable laws, rules or regulations, but for only so long as such records are
required to be maintained.

9. Client Communications. Each Partnership and the General Partner severally
agree to provide to MSSB copies of any communications to limited partners with
respect to the operation and performance of the applicable Partnership.
Communications that are provided on a regular basis such as monthly account
statements, shall be distributed to MSSB when such communications are
distributed to MSSB clients. The General Partner shall use its commercially
reasonable efforts to distribute to MSSB all communications that require any
action by limited partners such as limited partner consent or vote prior to the
distribution of such communication to limited partners. Each Partnership and the
General Partner agree that MSSB may use such communications in connection with
reports issued by MSSB to the applicable limited partners to which such
communications were directed. Each Partnership and the General Partner severally
agree to respond as soon as practicable to inquiries of MSSB investors as
communicated by MSSB and shall endeavor to copy MSSB on all such communications.

10. Term and Termination.

(a) This Agreement shall remain in full force and effect until terminated by a
party on thirty days’ prior written notice to the other parties.

(b) This Agreement may be terminated immediately on written notice to the other
parties hereto on the dissolution, insolvency or bankruptcy of any party and
upon a material breach of any condition, warranty, representation or other term
of this Agreement by the other party.

(c) Notwithstanding Section 10(b), upon becoming aware of a Disqualifying Event
occurring on or after September 23, 2013 with respect to MSSB or any of its
Covered Persons, a Partnership may, in its sole discretion, terminate this
Agreement which shall be effective immediately or on such future date as
indicated by such Partnership in a notice to MSSB relating to such termination.

(d) On termination of this Agreement, the General Partner shall continue to pay
MSSB the compensation set forth in Section 3 for so long as each limited partner
introduced to the Partnerships by MSSB remains a limited partner and MSSB (and
its

 

- 11 -



--------------------------------------------------------------------------------

applicable employees) maintains all necessary licenses and regulations required
to receive such compensation. For purposes of the foregoing, MSSB shall be
entitled to the compensation set forth in Section 3 with respect to any person
introduced by MSSB to the General Partner prior to termination whose
subscription is accepted by the applicable Partnership within sixty days
following such termination.

11. Notices. Any notice required or desired to be delivered under this Agreement
shall be effective on actual receipt and shall be in writing and (i) delivered
personally; (ii) sent by first class mail or overnight delivery, postage
prepaid; (iii) transmitted by electronic mail (with confirmation of delivery and
receipt); or (iv) transmitted by fax (with confirmation by first class mail,
postage prepaid) to the parties at the following address or such other address
as the parties from time to time specify in writing:

 

If to the Partnership or the General Partner :

 

[Name of Partnership]

c/o Ceres Managed Futures LLC

Morgan Stanley Alternative Investments

522 5th Avenue, 14th Floor

New York, NY 10036

Fax: 212-296-6869

Email: Alper.Daglioglu@morganstanley.com

Attention: Alper Daglioglu, President

 

With a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Email: RMolesworth@willkie.com

Attention: Rita Molesworth

  

If to MSSB:

 

Morgan Stanley Smith Barney LLC

522 5th Avenue, 13th Floor

New York, NY 10036

Fax: 212 905-2750

Email: Jeremy.Beal@morganstanley.com

Attention: Jeremy Beal, Executive

Director

12. Status of Parties. In selling the Interests, MSSB shall be an independent
contractor (rather than employee, agent or representative) of any Partnership or
the General Partner, and MSSB shall not have the right, power or authority to
enter into any contract or to create any obligation on behalf of any Partnership
or the General Partner or otherwise bind any Partnership or the General Partner
in any way. Nothing in this Agreement shall create a partnership, joint venture,
agency, association, syndicate, unincorporated business or any other similar
relationship between the parties. Nothing in this Agreement shall be construed
to imply that MSSB is a partner, shareholder, manager, managing member or member
of any Partnership or the General Partner.

13. Miscellaneous.

(a) Headings. Headings to sections and subsections in this Agreement are for the
convenience of the parties only and are not intended to be a part of or affect
the meaning or interpretation hereof.

 

- 12 -



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersedes all other agreements and understandings, whether written or oral,
between the parties relating to the subject matter hereof entered into prior to
this Agreement.

(c) Amendments. This Agreement shall not be amended except by a writing signed
by all parties hereto.

(d) Waiver. No waiver of any provision of this Agreement shall be implied from
any course of dealing between the parties hereto either before or after the
effective date of this Agreement or from any failure by any party hereto to
assert its rights hereunder on any occasion or series of occasions.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The provisions of Sections 3,
7 (including with respect to breaches of Section 4 or 5), 8, 9, 10(c), and this
Section 13 shall survive termination of this Agreement. If any provision of this
Agreement is or should become inconsistent with any present or future law, rule,
or regulation of any governmental or regulatory authority having jurisdiction
over the subject matter of this Agreement, such provision shall be deemed
rescinded or modified in accordance with any such law, rule or regulation. In
all other respects, this Agreement shall continue and remain in full force and
effect.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding on the parties hereto and such parties’ respective successors and
permitted assigns.

(g) Assignment. No party may assign this Agreement without the prior written
consent of the other parties, except as otherwise provided herein. Any purported
assignment in violation of this Section 13 shall be void.

(h) Jurisdiction and Consent. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK
CITY OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND WAIVE TRIAL BY JURY. EACH OF THE PARTIES IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT AND ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES AGREES
THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING SHALL BE CONCLUSIVE
AND BINDING UPON THE PARTIES AND MAY BE ENFORCED IN ANY OTHER COURTS TO WHOSE
JURISDICTION A PARTY IS OR MAY BE SUBJECT, BY SUIT UPON SUCH JUDGMENT. EACH
PARTNERSHIP AND THE GENERAL PARTNER EACH HEREBY CONSENTS TO THE SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY

 

- 13 -



--------------------------------------------------------------------------------

SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BY MEANS
OF PERSONAL DELIVERY OR COURIER SERVICE, ADDRESSED TO ITS ADDRESS PROVIDED ABOVE
AND TO THE ATTENTION OF ANY SECRETARY, ASSISTANT SECRETARY OR ANY OTHER OFFICER,
DIRECTOR, MANAGING AGENT OR GENERAL AGENT OF SUCH PARTY, AND SUCH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY
NOW OR HEREAFTER HAVE UNDER NEW YORK LAW OR UNDER ANY LAW OF ANY STATE OF THE
UNITED STATES OR OF ANY OTHER JURISDICTION OR OTHERWISE TO SERVICE OF PROCESS IN
SUCH MANNER.

(i) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Facsimiles (including facsimiles of the signature
pages of this Agreement) shall have the same legal effect hereunder as
originals.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the day and year first above written.

 

THE PARTNERSHIPS LISTED ON

SCHEDULE 1 HERETO

      Morgan Stanley Smith Barney LLC By:    Ceres Managed Futures LLC         
Name:   

/s/ Alper Daglioglu

      Name:   

/s/ Jeremy Beal

   Alper Daglioglu          Jeremy Beal Title:    President       Title:   
Executive Director          Ceres Managed Futures LLC          Name:   

/s/ Alper Daglioglu

            Alper Daglioglu          Title:    President

 

- 15 -



--------------------------------------------------------------------------------

Schedule 1

 

PARTNERSHIP

  

STATE AND DATE OF

ORGANIZATION

  

EFFECTIVE DATE

AAA Capital Energy Fund L.P.

   New York; January 5, 1998    October 30, 2013

 

- 16 -



--------------------------------------------------------------------------------

Appendix A

Covered Persons:

 

  (i) MSSB and its executive officers and directors and officers participating
in the offering of any of the Partnerships;

 

  (ii) Morgan Stanley Financial Advisors soliciting investors for the
Partnerships on September 23, 2013 and thereafter who receive compensation with
respect to such solicitation; and

 

  (iii) MSSB’s managing member, Morgan Stanley Smith Barney Holdings LLC (the
“Managing Member”) and the Managing Member’s executive officers and directors
and officers participating in the offering of any of the Partnerships.

 

- 17 -